Mikoll and Casey, JJ.,
dissent and vote to reverse in the following memorandum by Casey, J. Casey, J. (dissenting). We respectfully dissent. The majority has concluded that summary judgment should be denied to the plaintiffs because the defendant’s allegation that he was induced to purchase the stock by the plaintiffs’ false representations as to the restaurant’s income raises a triable issue. What the defendant’s affidavit states is “that the plaintiffs made representations that later proved to be false” (emphasis added). Significantly, the defendant does not allege that the plaintiffs made statements that were false at the time they were made. By his own affidavit, the defendant, at most, shows disappointed expectations and such statements are not actionable on the grounds of fraud, for they are not misstatements of existing facts. Any inference drawn from the fact that the expectations did not occur is not sufficient to sustain the defendant’s burden of showing that the plaintiffs falsely stated their intentions (see Lanzi v Brooks, 54 AD2d 1057, 1058, affd 43 NY2d 778). The order denying summary judgment should be reversed and summary judgment should be granted to plaintiffs.